Title: From Alexander Hamilton to Campbell Smith, 2 November 1799
From: Hamilton, Alexander
To: Smith, Campbell


          
            Sir,
            NY. Nor. 2nd. 1799
          
          It is my wish that you would act as Pay Master to the troops not at Staunton formerly commanded by M now under the command of Captain Brock. Should you accept you will be pleased, after making the necessary arrangements with the Pay Mr Gl. to repair to Staunton as soon as possible.
          With consn
          
            You will be entitled to an additional allowance for this service of ten dollars pr. month—
          
          Lt. Smith—
        